 STATE SUPPLY WAREHOUSE CO.243State Supply Warehouse Company and Tulsa GeneralDrivers,Warehousemen and Helpers,Local 523, af-filiatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 16-RC-6231October 2, 1973DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 16 onMarch 26, 1973, an election by secret ballot was con-ducted on April 19, 1973, among the employees in theappropriate unit. At the conclusion of the election, theparties were furnished with a tally of ballots whichshowed that there were approximately 15 eligible vot-ers and 16 cast ballots, of which 6 were for and 5against the Petitioner, and 5 were challenged. Thechallenged ballots were sufficient in number to affectthe results of the election. Thereafter, the Petitionerfiled timely objections to conduct affecting the resultsof the election.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Regional Director caused an investigation of theissues raised by the objections and the challengedballots. On June 8, 1973, the Regional Director issueda Supplemental Decision and Order in which he over-ruled the Petitioner's objections in their entirety, sus-tained the challenges to four ballots, and overruledthe challenge to one ballot. Thereafter, the Petitioner,in accordance with Section 102.67 of the Board'sRules and Regulations, filed a timely request for review of the Regional Director's Supplemental Deci-sion, contending that he erred in overruling theportion of Petitioner's Objection 2 relating to the pres-ence of a "For Sale" sign near the polling area duringthe election and in overruling the challenge to theballot of Mary Perry.By telegraphic order dated July 10, 1973,' the Na-tional Labor Relations Board granted Petitioner's re-questforreviewonlywithrespecttotheabove-mentioned portion of Objection 2. Pendingconsideration of this issue on review, the Board direct-ed the Regional Director to open and count the ballotof Mary Perry and to issue a revised tally of ballots.Thereafter, on July 19, 1973, the Regional Director1Thereafter,the Employer filed with the Board a motion to reconsider thegrant of review. In view of our decision herein,we hereby deny said motionas lacking in merit.issued and duly served on the parties a revised tallyof ballots which showed that 6 votes were cast for, and6 against, the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review and makesthe following findings:Apparently, prior to February 22, 1973, there wererumors circulating in the plant based on alleged re-marks attributed to Charles Bates, the Employer'spresident, to the effect that if the Union won theelection the Employer would close down the plant. OnFebruary 22, 1973, the Employer posted a notice to itsemployees advising them to disregard any rumorsconcerning what Bates may or may not have said andstating that only the Employer's manager was author-ized to speak for the Company.On April 18, 1973, the day prior to the election atthe Employer's Tulsa, Oklahoma, warehouse, Batesarranged to have a sign painted, purportedly for useat the Employer's Bartlesville, Oklahoma, property,containing the following legend:FOR SALEBy OwnerCall 583-5708TulsaThe following morning Bates picked up the sign fromthe painter and, approximately 1 hour prior to theelection, placed it in the shipping department at theTulsa warehouse, an area near the polling place,where it was seen by most of the employees. The signwas left in the shipping department during the elec-tion and remained there until 3 p.m. that afternoon.During the investigation of the objections, Batesexplained that he had brought the sign to the Tulsawarehouse intending to take it to Bartlesville the fol-lowing day, but, as the sign was freshly painted andnot thinking of the ramifications involved, he placedit in the shipping department to dry.The Regional Director concluded that the presenceof the "For Sale" sign was not objectionable since theEmployer "has established a legitimate business rea-son for having the sign painted in the first place andsince the sign was used for that specific purpose." Wedisagree.Accepting the Employer's alleged business justifi-cation concerning the purpose and use of the sign, we206 NLRB No. 36 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDnevertheless conclude that in the circumstances herethe mere presence of the sign near polls during theelection was 'likely to have affected the election re-sults.Unlike the Regional Director, we do not regardthe claimed business justification for the sign to behere controlling, as it does not appear that prior to theelection the employees, with one possible exception,were apprised of the asserted justification. Given thiscircumstance, and the earlier rumors of possible plantclosure,2 the employees could reasonably have con-strued the sudden appearance of the "For Sale" sign,contemporaneous with the holding of the election atthe Tulsa warehouse, as a warning that the Tulsawarehouse might cease operations if the employeesselected the-Union. An election conducted in this at-mosphere cannot be regarded as reflecting the em-ployees' free choice. Accordingly, we sustain theapplicable portion of Objection 2 and shall' set asidethe election and direct a new one.ORDER2 Although we do not base this finding on the disputed statements attribut-ed to Bates that the plant would be sold if the Union won the election, it isclear from the notice posted in the plant on February 22 that rumors to thateffect had been circulating among the employeesIt is hereby ordered that the election conductedherein on April 19, 1973, be, and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]